479 A.2d 332 (1984)
James L. JONES, Appellant,
v.
UNITED STATES, Appellee.
No. 81-822.
District of Columbia Court of Appeals.
Submitted April 24, 1984.
Decided August 7, 1984.
Elaine G. Chavez, Washington, D.C., appointed by this court, for appellant.
Joseph E. diGenova, U.S. Atty., and Michael W. Farrell and Wallace H. Kleindienst, Asst. U.S. Attys., Washington, D.C., were on the brief, for appellee.
Before NEWMAN, Chief Judge, NEBEKER, Associate Judge, and KERN[*], Associate Judge, Retired.
PER CURIAM:
A jury convicted appellant of grand larceny and the unauthorized use of a motor vehicle in violation of D.C.Code §§ 22-2201 and -2204 (1981), respectively, on adequate evidence to sustain both judgments of conviction.
The government acknowledges that appellant's convictions for both unauthorized use of a motor vehicle and grand larceny violate the Double Jeopardy Clause of the Constitution by subjecting appellant to multiple punishment for the "same offense." The government urges that appellant's unauthorized use of a motor vehicle conviction merges into his grand larceny conviction under our decision in Arnold v. United States, 467 A.2d 136 (D.C.1983). We agree that in light of Arnold and our recent decision in Parker v. United States, 476 A.2d 173 (D.C.1984), the unauthorized use conviction merges into the grand larceny conviction.
Accordingly, we affirm the judgment of conviction of appellant for grand larceny and we remand the case to the trial court to vacate appellant's judgment of conviction of unauthorized use of a motor vehicle.
So ordered.
NOTES
[*]  Judge Kern was an Associate Judge of the court at the time of argument. His status changed to Associate Judge, Retired, on May 25, 1984.